Order of disposition, Family Court, New York County (Mary Bednar, J.), entered September 22, 1995, adjudicating respondent a juvenile delinquent, based upon his admission that he had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a controlled substance in the fifth degree, and placing him in the custody of the New York State Division for Youth for a period of up to 18 months, unanimously affirmed, without costs.
An officer, well trained and experienced in illicit drug trafficking, observed three people separately approach respondent in an area known for its high incidence of drug activity, accompany the latter into a building, and in each instance soon reemerge. The officer then watched as respondent gave a small object to a fourth person in exchange for currency in the vestibule of that same building. This fourth person was arrested and found to be in possession of a glassine envelope of heroin, whereupon defendant was also arrested and found to be in possession of heroin and cash.
Under the totality of the circumstances herein, the police had probable cause to believe that respondent was engaged in the sale of narcotics notwithstanding that the observing officer could not discern the nature of the item being passed (see, People v Perez, 227 AD2d 359; People v Schlaich, 218 AD2d 398; People v Graham, 211 AD2d 55, lv denied 86 NY2d 795). Concur—Sullivan, J. P., Wallach, Rubin, Williams and Tom, JJ.